 BRICKLAYERS,LOCAL NO 1123Bricklayers,Stone Masons,Marble Masons,Tile Set-ters and Terrazzo Workers Local Union No. 1 ofTennessee and Bricklayers,Masons and PlasterersInternational Union of AmericaandShelby Marble& Tile Co. Case 26-CD-77January 27, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSUpon a charge and amended charge filed on June 12,1970, and July 9, 1970, respectively, by Shelby MarbleTile Co., herein called the Employer, and duly servedon Bricklayers, Stone Masons, Marble Masons, TileSetters and Terrazzo Workers Local Union No. 1 ofTennessee, herein called Local 1, and Bricklayers, Ma-sons and Plasterers International Union of America,herein called International, both referred to as Re-spondents, the Acting General Counsel of the NationalLabor Relations Board, by the Acting Regional Direc-tor for Region 26, issued a complaint on July 8, 1971,alleging thatRespondents had engaged in and wereengagingin unfair labor practices affecting commercewithin the meaning of Section 8(b)(4)(ii)(D) and Sec-tion 2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge, complaint, and no-tice of hearing before a Trial Examiner were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint allegesin substance that the Respondents vi-olated the Act by failing and refusing to comply withthe terms of the Board's Decision and Determinationof Dispute in a Section 10(k) proceeding' and by threat-ening to strike the Employer with the object of forcingand requiring the Employer to assign the work of lay-ing acid proof paver floors in the construction of theJoseph Schlitz Brewing Company in Memphis to brick-layers represented by Respondent Local 1, rather thantilesetters represented by Local 1.In its answersdated August 2, 1971, the Respond-ents admit in part, and deny in part, the allegations inthe complaint and present two affirmative defenses.On August 12, 1971, counsel for the Acting GeneralCounsel filed directly with the Board a Motion forSummary Judgment submitting that certain portions ofthe Respondents' defenses are without merit and, ineffect, that the Respondents, in their answers, raise noissues which were not previously considered and de-cided by the Board in the Section 10(k) proceeding.Subsequently, on August 17, 1971, the Board issued anOrder Transferring the Proceeding to the Board and aNotice To Show Cause why the Acting General Coun-sel'sMotion for Summary Judgment should not begranted. Respondents thereafter filed a response to theNotice To Show Cause, called Opposition to GeneralCounsel's Motion for Summary Judgment and, in thealternative,CrossMotion for Summary Judgment,renewing their contentionsmade inthe prior Section10(k) phase of this proceedingand urgingspecial cir-cumstances which allegedly necessitate relitigation inthis proceeding of Section 10(k) issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.Upon the entire record in this proceeding, includingthe record in the 10(k) proceeding and the Board'sDecision and Determination of Dispute therein, theBoard makes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTPursuant to Section 10(k) of the Act, following acharge and amended charge filed by the Employer al-leging that the Respondents had violated Section8(b)(4)(ii)(D) of the Act, a hearing was held on August25, 26, and 27, 1970. On January 27, 1971, the Boardissued a Decision and Determination of Dispute findingtherewas reasonable cause to believe that Section8(b)(4)(ii)(D) of the Act had been violated by the Re-spondents, that the Employer had not agreed to volun-tary dispute settlement machinery in connection withthe work assignment dispute as contended by the Re-spondents, that the Employer was not bound by theaward initially made by the International vice presidentand, subsequently, on appeal, affirmed by the Interna-tional executive board awarding the work in dispute toindividuals who were bricklayer members of Local 1.Concluding therefore that it was not precluded frommaking a determination of the merits of the disputewithin the meaning of Sections 8(b)(4)(ii)(D) and 10(k)of the Act, the Board decided that the tilesetter em-ployees of the Employer who were represented for col-lective-bargaining purposes by Local 1 were entitled tothe work rather than the bricklayers also representedby Local 1.1Thereafter, on February 17, 1971, the Respondentsfiled a motion for leave to supplement the record anda petition for rehearing. The Respondents again arguedtherein that all parties had agreed to submit the disputeto the International executive board and requested thatthe Board receive into the record an exhibit never of-,Bricklayers, Stone Masons,Marble Masons, Tile Setters and TerrazzoWorkers LocalUnionNo. I ofTennessee(Shelby Marble & Tile Co.),188NLRB No 15, issued January 27, 1971195 NLRB No. 2'Ibid. 124DECISIONSOF NATIONALLABOR RELATIONS BOARDfered in evidence due to the Respondents' inadvertenterror and that the Board receive into evidence a supple-mental exhibit. On June 16, 1971, the Board (ChairmanMiller dissenting) issued its Supplemental Decision andOrder permitting the inadvertently omitted exhibit tobe made a part of the record, rejecting the supplementalexhibit as not being newly discovered or previouslyunavailable evidence, and denying the petition for re-hearing as lacking in merit.' Thereafter, on July 8,1971, the Acting Regional Director issued the com-plaint herein.In their answers to the complaint and response to theNotice To Show Cause, the Respondents again assert(1) that the Board was legally precluded from deter-mining the work dispute because the Employer hadagreed on a method of settlement by the Internationalexecutive board and the Employer was bound by thedecision of that board resolving the work dispute and(2) that, in any event, "the question as to whether therewas an oral agreement here might well turn on credibil-ity determinations" requiring an Administrative Proce-dure Act hearing which the Board has not granted. TheRespondents also contend that the exhibit which theBoard permitted to be introduced into the record andthe supplemental exhibit which the Board refused toaccept into evidence constitute special circumstancesjustifying the relitigation in a hearing of the issueswhich were or could have been litigated in the prior10(k) proceeding. Finally, the Respondents argue thatthe undisputed facts require the entry of a judgment forthe Respondents.The issues raised by the Respondents have previ-ously been litigated and there is no issue which is prop-erly triable in this proceeding. Further, the facts allegedby the Respondents as constituting "special circum-stances" were before the Board and have been consid-ered by it in its Supplemental Decision and Order. Asallmaterial issues have been decided previously by theBoard, or admitted by Respondents' answers to thecomplaint,' there are no matters requiring a hearing.'Bricklayers, Stone Masons, MarbleMasons,Tile Setters and TerrazzoWorkers Local Union No I ofTennessee(ShelbyMarble & Tile Co.).191NLRB No 47.In their answers to the complaint, the Respondents admit that theythreatened on or about June 11, 1970, to strike the Employer and that, sinceon or about June 23, 1971, they have failed and refused to comply with theBoard's Decision and Determination of DisputeWhile generally denyingthat the object of the aforesaid admitted conduct was to force and requirethe Employerto assignthe disputed work to the bricklayers rather than tothe tilesetters, the Respondents concede in their first affirmative defense thatthe object of this conduct was to compel the Employer's compliance withthe award of the Internationalexecutiveboard to the bricklayers Since theBoard had considered and adjudicated adversely to the Respondents thevalidity of the machinery for settlement of the dispute by theInternationalexecutive board, we find that the object of the aforesaid conduct was in-tended to force and require the Employer to assign the disputed work thethe bricklayers rather than to the tilesetters contrary to the Board's awardand therefore was an object proscribed by Section 8(b)(4)(n)(D) of the ActAccordingly, the Acting General Counsel's Motion forSummary Judgment is granted.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERThe Employer is now,and has been at all timesmaterial herein,a corporation with a place of businessatMemphis,Tennessee,where it is engaged in the saleand installation of tile and related products.During the past 12 months,the Employer, in thecourse and conduct of its business operations,receivedat itsMemphis location goods and materials valued inexcess of$50,000 directly from points outside the Stateof Tennessee.We find,on the basis of the foregoing,that the Em-ployer is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act,and that it will effectu-ate the policiesof theAct to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDBricklayers, Stone Masons, Marble Masons, Tile Set-ters and Terrazzo Workers Local Union No. 1 ofTennessee and Bricklayers, Masons and Plasters Inter-nationalUnion of America are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background and Factsof theDisputeSince on or about March 3, 1970, and at all timesmaterial herein, the Employer had a contract with Ar-thur G. McKee & Company, a general contractor, toinstall acid proof paver floors in the construction of aplant for the Joseph Schlitz Brewing Company inMemphis, Tennessee. On or about April 16, 1970, thework of laying said acid proof paver floors was assignedby the Employer to its tilesetter employees who arerepresented by Local 1. At that time, following thecommencement of the work, the Respondents claimedthat the work of installing acid proof paver floorsshould be assigned to bricklayers who are also repre-sented by Local 1. The Employer rejected this claim.On or about June 11, 1970, the Respondents threatenedto strike the Employer. BRICKLAYERS,LOCAL NO. 1B.The Determinationof theDisputeOn January 27, 1971, the Board issued its Decisionand Determination of Disputeassigningthe work oflaying all acid proof paver in the construction of theJoseph Schlitz Brewing Company brewery at Mem-phis, Tennessee, to its employee tilesetters representedby Local 1. The Board also found that the Respond-ents, Local 1 and International, were not entitled bymeans proscribed by Section 8(b)(4)(ii)(D) of the Actto force or require the Employer to award the disputedwork to bricklayers represented by Local 1. Thereafter,on June 16, 1971, the Board (Chairman Miller dissent-ing) issued its Supplemental Decision and Order deny-ing the Respondents' motion for leave to supplementthe record and petition for rehearing.C. Respondents' Refusal To ComplyIn addition to their threat of June 11, 1970, to strikethe Employer, since June 23, 1971, the Respondentshave refused, and continue to refuse, to comply withthe Board's Decision and Determination of Disputepursuant to Section 10(k) of the Act that they are notentitled to force or require the Employer to award thedisputed work to the bricklayers represented by Local1.On the basis of the foregoing, and the entire recordin this proceeding, we find, as described above, that theRespondents' threat to strike and refusal to complywith the Board's Decision and Determination of Dis-pute violated Section 8(b)(4)(ii)(D) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in section III,above, occurring in connection with their operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V THE REMEDYHaving found that Respondents have engaged in andare engaging in unfair labor practices within the mean-ing of Section 8(b)(4)(ii)(D) of the Act, we shall orderthat they cease and desist therefrom and take certainaffirmative action designed to effectuate the purposes ofthe Act.The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1251. Shelby Marble & Tile Co. is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2.Bricklayers, Stone Masons, Marble Masons, TileSetters and Terrazzo Workers Local Union No. 1 ofTennessee and Bricklayers, Masons and Plasterers In-ternational Union of America are labor organizationswithin the meaning of Section 2(5) of the Act.3.The Respondent has violated and is violating Sec-tion 8(b)(4)(ii)(D) of the Act by attempting to force orrequire the Employer to assign the work of laying acidproof paver in the construction of the Joseph SchlitzBrewing Company brewery at Memphis, Tennessee, tobricklayers represented by Local 1 by means proscribedby Section 8(b)(4)(ii)(D)4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondents, Bricklayers,Stone Masons, Marble Masons, Tile Setters and Ter-razzoWorkers Local Union No. 1 of Tennessee andBricklayers,Masons and Plasterers International Un-ion of America, their officers, agents, and representa-tives, shall:1.Cease and desist from refusing to comply with theBoard's Decision and Determination of Dispute orthreatening to strike, or threatening, coercing, or re-straining, Shelby Marble & Tile Co., or any other per-sons engaged in commerce or an industry affectingcommerce, where an object is to force or require ShelbyMarble & Tile Co. to assign the work of laying acidproof paver in the construction of the Joseph SchlitzBrewing Company brewery at Memphis, Tennessee, tobricklayers represented by Local 1 rather than to tile-setter employees represented by Local 1.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Post at their business offices and meeting hallscopies of the attached notice marked "Appendix."5 Co-pies of said notice, on forms provided by the RegionalDirector for Region 26, after being duly signed by Re-spondents' representative, shall be posted by Respond-ents immediately upon receipt thereof, and be main-tained by them for 60 consecutive days thereafter, in'In the event that thisOrder is enforced by a Judgment of a United StatesCourt of Appeals, the wordsin the notice reading"POSTED BY ORDEROF THE NATIONAL LABOR RELATIONS BOARD" shallbe changedto read"POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD " 126DECISIONSOF NATIONALLABOR RELATIONS BOARDconspicuous places, including all places where noticestomembers are customarily posted. Reasonable stepsshall be taken by Respondents to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(b)Furnish the Regional Director for Region 26signed copies of such notices for posting by the Em-ployer, if willing, in places where notices to employeesare customarily posted.(c)Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to comply with theBoard's Decision and Determination of Disputeawarding the laying of acid proof paver to tileset-ters or threaten to strike, or threaten, coerce, orrestrain, Shelby Marble & Tile Co., or any otherpersons engaged in commerce or an industryaffecting commerce, where an object is to force orrequire Shelby Marble & Tile Co. to assign thework of laying acid proof paver in the constructionof the Joseph Schlitz Brewing Company breweryat Memphis, Tennessee, to bricklayers representedby Local 1 ratherthan to tilesetter employees alsorepresented by Local 1.BRICKLAYERS, STONEMASONS,MARBLEMASONS, TILESETTERSAND TERRAZZOWORKERS LOCALUNION No. 1OF TENNESSEE,AND BRICKLAYERS,MASONS ANDPLASTERERSINTERNATIONALUNION OF AMERICA(Labor Organizations)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Federal Building, Room 746, 167 North MainStreet,Memphis, Tennessee 38103, Telephone 901-534-3161.